Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 2 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     au Cap henry le 2.7bre 1781.
                  
                  J’ai recû au moment ou je m’y attendois le moins, la lettre que Votre Excellence a eû la bonté de m’adresser par M. du Portail, dont la réputation m’etoit connuë depuis plusieurs années, aussi n’aÿe pas tardé á lui ouvrir mon coeur et à lui faire connoitre tous mes moyens et mes ordres.  je suis on ne peut pas plus touché de ne pas avoir avec moy, d’autres Bâtiments que mes Vaisseaux de Guerre, trop grands pour les employer au transport des troupes Americaines et françoises, de la riviere D’Elke, à la bayë de Chesapeack, et que 4. fregates seules que j’ai pour tout petit Bâtiment et qui sont employés dans le moment à garder la riviere de james, pour oter la retraitte au lord Cornwallis, du côté de la Caroline.  j’ai aussi des Vaisseaux qui blocquent le bas de la riviere D’york et je suis avec le reste de mon armée au Cap henry, pour combattre les forces maritimes ennemiës, si elles venoient au secours du Lord Cornwallis, que je regarde comme bloqué jusqu’á l’arrivée de Votre Excellence et de vos armées.  La jonction de mes 3000. hommes devant se faire a james Town, avec les troupes de M. le Marquis de la fayette, le 5. de ce mois, les miennes sont en rivieres dans les Chalouppes et canots de L’armée, et je les compte arrivées demain dans la journée.  
                  Le lord Cornwallis est actuellement à York ou il se fortifie par terre et par mer.  il conserve aussi le poste de Glocester de l’autre côté de la Riviere, et il a fortifié la langue de terre de la presque Isle.  Il a le Charon de 44. canons et plusieurs corvettes avec la frégatte la Gadelouppe qui s’y est refugiée le jour de mon arrivée, etant poursuivie par des Vaisseaux et des frégattes qui s’emparerent de la Corvette  Le Loyaliste de 22. canons.  j’ai dans la riviere de james L’Expérisneul de 44. canons, L’andromaque fregatte de 30. et 3. corvettes de l6. á 2 canons que j’ai prises heureusement le jour, avant d’atterer dans cette bayë.  Votre Excellence sent qu’avec aussi peu de Bâtiments propres aux differentes rivieres ou il faut entrer pour attaquer les places de ces contrées, je suis peu en etât de contribuer á ses projets.  heureusement, nous nous sommes arreté, au seul ou je puisse être utile, mais sans des moyens pour la prompte arrivée de Votre Excellence, que l’on me dit être impossible à trouver dans cette immense riviere, je crains que mon temps ne me permette pas de donner aux forces reuniës, tout le secours que j’aurois desiré leur procurer.  
                  J’avois résolu l’attaque d’york, avec les troupes de M. le Marquis de La fayette et celles que j’ai apporté dans mes Vaisseaux, mais la lettre que je reçois de Votre Excellence et par l’avis de M. Du Portail, j’ai suspendû mes projets, jusqu’á l’arrivée des Généraux dont l’experience dans le metier de la guerre, la connoissance du Pays et les lumieres, augmentent de beaucoup nos moyens. je suis persuadé que mon armée qui ne bruloit que du desir de se signaler leurs courages, se surpassera sous les yeux des Generaux dignes de l’apprécier.  je ne vais m’occuper jusqu’á ce moment que des moyens de faciliter toutes les attaques que vous jugerés à propos de faire à votre arrivée, contre L’armée du Lord Cornwallis, seul projet praticable; puisqu’il nous en donne le moyen par la position qu’il a prise, en abandonnant entierement Portsmouth sur la riviere de james.  
                  Je pourrois donner dans un besoin 1800. hommes de bonnes troupes, formées des garnisons des Vaisseaux, et fournir des canons pour les sieges qui, á la verité, ne pourroient être montés que sur des affûts marins, mais dont les boulets font autant de fracas que sur des affuts de terre et de siege.  L’arrivée de L’Escadre de M. de Barras, à qui j’ai ecrit de venir me joindre nous seroit utile, à ce que M. du Portail dit, rapport aux effets dont elle est munie.  J’ai l’honneur d’être avec un respectueux attachement de Votre Excellence Le três humble et três obeissant serviteur,  
                  
                     Le Comte de Grasse 
                  
               